Citation Nr: 1601159	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises (COWAC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a debt of $3,284.20 in overpaid VA compensation benefits was validly created.  

2.  Entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amounts of $3,284.20.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from February 23, 1977 to June 15, 1983, from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011.  He had additional service with the Army National Guard and the Army Reserves.

This matter originated from a January 2012 decision by the Pension Debt Center in St. Paul, Minnesota, which determined that the Veteran was overpaid VA benefits in the amount of $3,284.20.  In September 2012, the Philadelphia COWAC denied a waiver of overpayment request.

As addressed in the REMAND below, the claims listed on the title page are procedurally remanded for the issuance of a statement of the case.  The Board notes that the Veterans Appeals Control and Locator System (VACOLS) reflects that a statement of the case was issued in September 2014, and a substantive appeal was received in February 2015.  However, the Board has administratively confirmed with the Philadelphia COWAC that such documents do not exist, and that the VACOLS entries are incorrect.

This appeal was processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in January 2012, the Pension Debt Center notified the Veteran of its determination that he was overpaid VA benefits in the amount of $3,284.20 (contained in Virtual VA).  In a written statement received by VA in February 2012, the Veteran voiced his disagreement with respect to the validity of the debt (contained in VBMS).  A review of the record reveals that a statement of the case addressing such claim has not been issued.  Accordingly, the Board is required to remand that claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, in September 2012, the Philadelphia COWAC denied the Veteran's waiver of overpayment request (contained in Virtual VA).  Notably, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In September 2012, the Veteran filed a notice of disagreement pertaining to his denial of waiver of overpayment.  A review of the record reveals that a statement of the case addressing this claim also has not been issued.  Accordingly, the Board is required to remand this claim for issuance of a statement of the case.  Manlincon, 12 Vet. App. 238 (1999).  

However, the validity of debt and/or waiver of overpayment issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case addressing the issues of whether a debt of $3,284.20 in overpaid VA compensation benefits was validly created, and entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amounts of $3,284.20.  In order to perfect an appeal of the claim, the Veteran is advised that he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

